DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical relationships) without significantly more. Claim 1 recites:
accessing a model including a portion of a person's respiratory tract, which models the respiratory tract as a volumetric region; (this includes a finite element model, which is a mathematical data construct representing geometric relationships in numerical format.  The use of a computer system to access the model is a generic computer component being used merely as a tool)
initiating a respiratory event into the volumetric regions, (this includes providing numerical input to computational fluid dynamics (CFD) equations, such as the CFD calculation system PowerFLOW highlighted by applicant in the specification)
which respiratory event originates in the accessed model at a depth that is inside of the modeled respiratory tract; (this is the numerical coordinate section of the geometric model where the initial conditions of the CFD simulation are provided)
simulating movement of elements of the respiratory event within the volumetric region, with the elements representing particles of the respiratory event, (this is performing numerical calculations according to the CFD equations)
at an inlet boundary condition representing an area of the model that is at the threshold depth inside the respiratory tract; and (boundary conditions are numerical constraints on the equations being calculated)
obtaining from the simulating, a representation of a trajectory of particles of the respiratory event. (this is the numerical output of the CFD simulation)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer system to perform the claimed steps. The computer system is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of accessing numerical data and performing calculations upon it) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 7 and 13 are substantially similar to claim 1, and are rejected under the same grounds.
Claims 1-6, 8-12, and 14-18 recite only further details of the mathematical relationships, and remain ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamidreza (Hassani, K., & Khorramymehr, S. (2019). In silico investigation of sneezing in a full real human upper airway using computational fluid dynamics method. Computer methods and programs in biomedicine, 177, 203-209. Cited by applicant on the IDS dated 6/02/2022 as Desig. ID 3.) in view of McDonagh (US 20220138347 A1).
Regarding Claim 1:
Hamidreza teaches:
accessing a model including a portion of a person's respiratory tract, which models the respiratory tract as a volumetric region; (p.204, a 3D model of the human upper airway was extracted from a 30-year-old male with Computer Tomography scan; Fig. 1; examiner notes the reference is utilizing a computer system to carry out its CFD simulations and visualizations – see the figures; see also McDonagh’s use of computer features)
initiating a respiratory event into the volumetric regions, (Abstract, : In the present study, using a real human upper airway model, the pressure and velocity of the airflow generated in the tract during the sneezing have been investigated.; p.204, The CFD package, fluent 6.3(ANSYS, USA) was utilized to solve the governing equations for the air flow in the complicated geometry of the human upper airway.; examiner notes the entire reference is dedicated to simulating a sneeze, which falls within the scope of a "respiratory event")
which respiratory event originates in the accessed model at a depth that is inside of the modeled respiratory tract; (Fig. 1; p.204, The CFD package, fluent 6.3(ANSYS, USA) was utilized to solve the governing equations for the air flow in the complicated geometry of the human upper airway.)
simulating movement of elements of the respiratory event within the volumetric region, with the elements representing particles of the respiratory event, (p.205, Therefore, this method was used to solve the flow field in the complex respiratory system with computational fluid dynamics method. The flow regime was considered incompressible for case1 and compressible for case2; p.205, Hence, the particles which leaves the respiratory system during sneezing will dispersion with significant velocities.)
at an inlet boundary condition representing an area of the model that is at the threshold depth inside the respiratory tract; and (p.205, The inlet boundary condition in the bronchi region was considered as the pressure inlet)
obtaining from the simulating, a representation of a trajectory of particles of the respiratory event. (p.206, Then, by applying the experimental results of the airflow as the output boundary condition, the average amount of pressures at the trachea entrance are calculated as 2.8 kPa and 14 kPa for the two cases, respectively (Average and a maximum airflow of the mouth outlet). This way, with the help of these real data, the pressure and velocity distributions in normal sneezing were extracted and the results were compared.; figs. 5 and 6; examiner notes that "a representation of a trajectory" would include the pressure and velocity distributions of the CFD flow field that the reference generates, however, see the citation of McDonagh below for explicit disclosure of trajectory)
McDonagh further teaches:
obtaining from the simulating, a […] trajectory of particles of the respiratory event. (¶46 identifying the estimated trajectory of respiratory droplets when people cough or sneeze.; ¶55 It includes a multi-physics model for computing fluid flow, drop tracking, evaporation, and viral load. The fluid flow is computed with a CFD (computational fluid dynamics) code, while the drops are represented as a dispersed phase in the main air continuum medium.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the trajectory estimation application of McDonagh to the CFD simulations of Hamidreza and utilize McDonagh's CFD modeling of coughs as well as sneezes, in order to accurately evaluate pathogen load distributions and infection risks (McDonagh, Abstract).

Regarding Claims 7 and 13:
Claims 7 and 13 are substantially similar to claim 1, and are rejected under the same grounds.

Regarding Claims 2, 8, and 14:
Hamidreza teaches:
wherein the representation of the respiratory tract includes a model of the pharynx. (Fig. 1 illustrates that the reference's model includes this)

Regarding Claims 3, 9, and 15:
Hamidreza teaches:
wherein the representation of the respiratory tract includes a model of the oropharynx region of the pharynx. (Fig. 1 illustrates that the reference's model includes this)

Regarding Claims 4, 10, and 16:
Hamidreza teaches:
wherein initiating occurs at a region that represents the oropharynx region of the pharynx, (Fig. 1 illustrates that the reference's model includes this region, and that the flow field of the CFD calculation includes this region, thereby falling within the scope of the claim language)
with simulating further comprising: simulating fluid flow of the respiratory event from the oropharynx region of the pharynx through the oral cavity and out of the mouth of a person. (p.206, Then, by applying the experimental results of the airflow as the output boundary condition, the average amount of pressures at the trachea entrance are calculated as 2.8 kPa and 14 kPa for the two cases, respectively (Average and a maximum airflow of the mouth outlet).)

Regarding Claims 5, 11, and 17:
Hamidreza teaches:
wherein initiating occurs at a region that represents the laryngopharynx region of the pharynx, (Fig. 1 illustrates that the reference's model includes this region, and that the flow field of the CFD calculation includes this region, thereby falling within the scope of the claim language)
with simulating further comprising: simulating fluid flow of the respiratory event from the laryngopharynx region of the pharynx through the oropharynx region, the oral cavity, and out of the mouth of a person. (p.206, Then, by applying the experimental results of the airflow as the output boundary condition, the average amount of pressures at the trachea entrance are calculated as 2.8 kPa and 14 kPa for the two cases, respectively (Average and a maximum airflow of the mouth outlet).)

Regarding Claims 6, 12, and 18:
Hamidreza does not teach in particular, but McDonagh teaches:
wherein the simulated respiratory event is a cough. (¶46 identifying the estimated trajectory of respiratory droplets when people cough or sneeze.; ¶55 It includes a multi-physics model for computing fluid flow, drop tracking, evaporation, and viral load. The fluid flow is computed with a CFD (computational fluid dynamics) code, while the drops are represented as a dispersed phase in the main air continuum medium.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147